DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 2 reading “the first and second drivers” should read --the first driver and the second driver--. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Line 1 reading “the first drive” should read --the first driver--. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Line 2 reading “the first and second piezoelectric devices” should read --the first piezoelectric device and the second piezoelectric device--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil et al. (USPGPub 2013/0023821). 

Re Claim 1, Khalil teaches an automated system for controlling pumping cycles to pump milk from a human breast (Khalil ¶ 0068), the system comprising: a breast pump assembly (8’) shaped to fit within a bra (Khalil Figs. 9-11; ¶ 0032, 0070), the breast pump assembly (8’) including: a housing (1, 6’, 6’’) sized to fit within the bra (Khalil ¶ 0032, 0070); a breast adapter (1) configured to contact and form a seal with the breast (Khalil ¶ 0049, 0066), the breast adapter (1) being attached to the housing (1, 6’, 6’’) and including a nipple receiving cavity (opening within elements 1, 2, 3 and 4 as seen in Khalil Fig. 11); a pumping mechanism (81) contained within the housing (1, 6’, 6’’), the pumping mechanism (81) including a pumping region (80) above the nipple receiving cavity and configured to facilitate creating a suction on the human breast (Khalil ¶ 0051, 0058-0061); a milk collection container (7’) attached to the housing (1, 6’, 6’’); and a controller contained within the housing (1, 6’, 6’’) (Khalil ¶ 0068 - “breastpump unit further comprises a corresponding control system […] arranged separately in the housing”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (USPGPub 2013/0023821) in view of Barack (USPN 8,579,874).

Re Claim 2, Khalil discloses all of the limitations of Claim 1. However, Khalil fails to disclose wherein the breast adapter is visually clear. Barack discloses a breast interface assembly (Barack Fig. 1) comprising a breast adapter (104) wherein Barack describes breast shields being made of a transparent plastic to allow the user to ensure proper fitting by visual inspection (Barack Col. 1 Lines 12-15 and Col. 3 Lines 37-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breast adapter of Khalil to be visually clear as disclosed by Barack to ensure proper fitting of the breast adapter by visual inspection.

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (USPGPub 2013/0023821) in view of Fridman et al. (U.S. PGPub 2015/0065994).

Re Claim 3, Khalil discloses all of the limitations of Claim 1. Khalil fails to disclose wherein the controller automatically changes application of suction from the letdown phase to the expression mode upon sensing the letdown phase. Fridman discloses a system for controlling pumping cycles to pump milk from a human breast (Fridman ¶ 0167); the system comprising a controller wherein the controller automatically changes application of suction from the letdown phase (106 - second manner of massage) to the expression mode (106 - first manner of massage) upon sensing the letdown phase (106 - second manner of massage) (Fridman ¶ 0171-0176 and 0184-0186), the configuration for improved milk pumping (Fridman ¶ 0159). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Khalil to automatically change application of suction from the letdown phase to the expression mode upon sensing the letdown phase as disclosed by Fridman, the configuration for improved milk pumping.

Re Claim 4, Khalil discloses all of the limitations of Claim 1. Khalil fails to disclose wherein an operational setting of the automated system is based on time. Fridman discloses a system for controlling pumping cycles to pump milk from a human breast (Fridman ¶ 0167); the system comprising an operational setting of the automated system is based on time (Fridman ¶ 0160-0164), the various configurations for improved milk pumping (Fridman ¶ 0159). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the automated system of Khalil to have an operational setting of the automated system be based on time as disclosed by Fridman, the configuration for improved milk pumping.

Re Claims 9 and 10, Khalil discloses all of the limitations of Claim 1. As to Claim 9, Khalil discloses wherein the breast pump defines a generally breast shaped profile (as seen in Khalil Fig. 9). As to Claim 10, Khalil discloses wherein the milk collection container (7’) forms part of the generally breast shaped profile (as seen in Khalil Fig. 9).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (USPGPub 2013/0023821) in view of Kamen et al. (USPGPub 2013/0177455). 

Re Claims 5 and 6, Khalil discloses all of the limitations of Claim 1. However, Khalil fails to disclose a first driver and a second driver, wherein the first driver and the second driver are configured in a series arrangement and configured to cooperate to facilitate generating vacuum pressure within the pumping region; and wherein the first driver and the second driver are compression drivers. Kamen discloses a mechanism of a peristaltic pump (as seen in Kamen Fig. 186-187), the mechanism comprising a first driver (721) and a second driver (724), wherein the first driver (721) and the second driver (724) are configured in a series arrangement (wherein the drivers of the peristaltic pump are arranged in a series in a linear manner) and configured to cooperate to facilitate generating vacuum pressure within the pumping region (728) (Kamen ¶ 0649); and wherein the first driver (721) and the second driver (724) are compression drivers (as seen in Kamen Fig. 186-187 - wherein drivers 721 and 724 compress tube 728), wherein occlusion of the tubing creates increased pressure ahead of the squeezed area and reduced pressure behind that area, thereby forcing a liquid through the tubing as the rotor assembly moves the pinch rollers along the tubing (Kamen ¶ 0028). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the pump of Khalil to consist a peristaltic pump comprising a first driver and a second driver, wherein the first driver and the second driver are configured in a series arrangement and configured to cooperate to facilitate generating vacuum pressure within the pumping region; and wherein the first driver and the second driver are compression drivers as disclosed by Kamen, wherein occlusion of the tubing creates increased pressure ahead of the squeezed area and reduced pressure behind that area, thereby forcing a fluid through the tubing as the rotor assembly moves the pinch rollers along the tubing.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (USPGPub 2013/0023821) in view of Jordan et al. (USPGPub 2006/0106334). 

Re Claims 7 and 8, Khalil discloses all of the limitations of Claim 1. However, Khalil fails to disclose a first piezoelectric device and a second piezoelectric device, the first piezoelectric device and the second piezoelectric device each configured as a driver to facilitate stimulating milk letdown and milk extraction; and wherein the first piezoelectric device and the second piezoelectric device are mounted to the breast adapter. Jordan discloses a breast milk expression system (2614) comprising a breast adapter (202) (Jordan Fig. 26), a first piezoelectric device and a second piezoelectric device (2602) (Jordan ¶ 0082), the first piezoelectric device and the second piezoelectric device (2602) each configured as a driver to facilitate stimulating milk letdown and milk extraction; and wherein the first piezoelectric device and the second piezoelectric device (2602) are mounted to the breast adapter (202), the configuration to maximize the effectiveness for milk expression (Jordan ¶ 0082).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the automated system of Khalil to comprise a first piezoelectric device and a second piezoelectric device, the first piezoelectric device and the second piezoelectric device each configured as a driver to facilitate stimulating milk letdown and milk extraction; and wherein the first piezoelectric device and the second piezoelectric device are mounted to the breast adapter as disclosed by Jordan to maximize the effectiveness for milk expression.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 7-8 of USPN 10,722,624, hereinafter Patent ‘624. Although the claims at issue are not identical, they are not patentably distinct from each other because they fail to limit the claims over Patent ‘624. In the present case, Claims 1 and 3 are comprised entirely by Claim 1 of Patent ‘624 and therefore, Claim 1 of the present case is broader than Claim 1 of Patent ‘624.

Re Claim 1, Patent ‘624 discloses in Claim 1 an automated system for controlling pumping cycles to pump milk from a human breast, the system comprising: a breast pump assembly shaped to fit within a bra, the breast pump assembly including: a housing sized to fit within the bra; a breast adapter  configured to contact and form a seal with the breast, the breast adapter being attached to the housing and including a nipple receiving cavity; a pumping mechanism contained within the housing, the pumping mechanism including a pumping region above the nipple receiving cavity and configured to facilitate creating a suction on the human breast; a milk collection container attached to the housing; and a controller contained within the housing.

Re Claim 2, Patent ‘624 discloses in Claim 2 wherein the breast adapter is visually clear.

Re Claim 3, Patent ‘624 discloses in Claim 1 wherein the controller automatically changes application of suction from a letdown phase to an expression mode upon sensing letdown.

Re Claim 4, Patent ‘624 discloses in Claim 3 wherein an operational setting of the automated system is based on time.

Re Claim 9, Patent ‘624 discloses in Claim 7 wherein the breast pump defines a generally breast shaped profile.

Re Claim 10, Patent ‘624 discloses in Claim 8 wherein the collection container forms part of the generally breast shaped profile.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783